Citation Nr: 0903370	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
stroke.

2.  Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction, prior to February 15, 2008.

3.  Entitlement to an evaluation in excess of 70 percent for 
anxiety reaction, since February 15, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty July 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in No. Little Rock in January 
2006 to present testimony on the issues on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

In May 2006, the Board issued a decision denying service 
connection for residuals of a stroke and remanding the 
veteran's increased rating claim.  The veteran appealed the 
Board's denial of the service connection claim to the Court 
of Appeals for Veterans Claims (CAVC).  By order dated in 
June 2008, the Court vacated the Board's decision with 
respect to the service connection claim and remanded it to 
the Board for further development.  The increased rating 
claim has remained on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In conjunction with the terms of the June 2008 CAVC remand, 
the Board must remand the service connection claim.  The 
Court found that while the medical evidence shows that the 
veteran's stroke occurred during his cardiac catheterization, 
it is not clear on whether that procedure was related to his 
now service-connected heart disease.  Therefore, it mandated 
further evidentiary development in the form of a medical 
opinion.  That claim is hereby remanded.

Regarding the veteran's increased rating claim, the record 
reveals that the veteran brought his claim for an increase in 
January 2002.  While the claim was on remand from the Board, 
the AMC granted an increased rating of 70 percent, effective 
February 15, 2008 (the date of the veteran's VA examination).  
As a claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, the issue is remains in appellate status, both 
before and after the date of increase. 

Unfortunately, the record lacks sufficient medical evidence 
between the veteran's two VA examinations to determine 
whether an increase is warranted prior to February 2008.  
Although the veteran has repeatedly informed VA that he 
receives regular treatment through the VA Mental Health 
Clinic, there is a gap in records in the file from December 
2002 to November 2005, and from February 2006 forward.  VA 
has a duty to obtain these records prior to appellate review.  
Therefore, this claim must also be remanded.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient 
clinical records for this veteran, specifically 
from December 2002 to November 2005, and from 
February 2006 forward.

2.  Forward the veteran's claims folder to the 
examiner who conducted the July 2003 VA heart 
examination (or a suitable substitute if this 
individual is unavailable) for an addendum.  
The examiner is requested to review the claims 
folder in order to render an opinion as to 
whether it is at least as likely as not that 
the veteran's cardiac catheterization procedure 
was related to his service-connected 
arteriosclerotic heart disease.  A rationale 
for any opinion offered is requested.  The 
whole file must be reviewed; however, attention 
is invited to the September 2002 in-patient 
records and the September 2003 VA examination.

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

